FILED
                             NOT FOR PUBLICATION                            JAN 06 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



 UNITED STATES OF AMERICA,                       No. 09-10097

               Plaintiff - Appellee,             D.C. No. 2:08-CR-00157-ECR

   v.

 JORGE ALBERTO SOTO-CASTELO,                     MEMORANDUM *

               Defendant - Appellant.



                     Appeal from the United States District Court
                              for the District of Nevada
                      Edward C. Reed, District Judge, Presiding

                            Submitted December 15, 2009 **

Before:        GOODWIN, WALLACE, and FISHER, Circuit Judges.

        Jorge Alberto Soto-Castelo appeals from the district court’s order denying

his motion to dismiss the indictment charging him with being an alien found

unlawfully in the United States, in violation of 8 U.S.C. § 1326. We have

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

JC/Research
jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.

        Soto-Castelo contends that his prior deportation was invalid because the

immigration judge failed to advise him that he might be eligible for “fast-track”

voluntary departure under 8 U.S.C. § 1229c(a)(1). Soto-Castelo was not

prejudiced by any defect in his prior deportation proceeding. In particular,

Soto-Castelo has not demonstrated a plausible ground for relief from deportation,

see United States v. Arrieta, 224 F.3d 1076, 1079 (9th Cir. 2000), because he had a

prior aggravated felony conviction, and was therefore barred from receiving

voluntary departure, see United States v. Benitez-Perez, 367 F.3d 1200, 1204

(9th Cir. 2004); see also Lopez v. Gonzales, 549 U.S. 47, 52-53 (2006).

        AFFIRMED.




JC/Research                                2                                   09-10097